                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA

                                       Criminal Minutes

Date: July 31, 2019                                 Judge: Honorable Charles R. Breyer

Court Reporter: JoAnn Bryce
Time: 7 Minutes
Case No.: CR18-0463-1 CRB
Case Name: USA v. Victor Turk (Custody)(Present)

Attorney(s) for Government: Casey Boome
Attorney(s) for Defendant(s): Sara Rief
Interpreter: N/A
Probation Officer: Jill Spitalieri

Deputy Clerk: Lashanda Scott


                                          PROCEEDINGS
Sentencing hearing held. The Court sentenced the defendant to the Bureau of Prisons for a term
of 120 months. This term consists of 60 months on Count One and 60 months on Count Two to
be served consecutively. Defendant placed on supervised release for a term of 5 years. This term
consists of terms of 5 years on both counts, all such terms to run concurrently under the usual
terms and conditions and the special conditions. The Court finds the defendant does not have the
ability to pay fine, and orders it waived. Defendant shall pay a special assessment of $200. Refer
to the Judgment for additional information. Defendant remanded to US Marshal.
